1
2                                                                         JS-6
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
     RUAN ROSS,                        ) NO. CV 18-8164-JVS (KS)
11                                     )
                      Petitioner,
12                                     )
             v.                        ) JUDGMENT
13                                     )
14   RONALD DAVIS, Warden,             )
                                       )
15                    Respondent.      )
16   _________________________________ )
17
18         Pursuant to the Court’s Order Accepting Findings and Recommendations of United
19   States Magistrate Judge,
20
21         IT IS ADJUDGED that this action is dismissed with prejudice.
22
23
24
25   DATED: October 24, 2019                             ________________________________
26                                                                JAMES V. SELNA
                                                         UNITED STATES DISTRICT JUDGE
27
28
